Affirmed and Memorandum Opinion filed June 18, 2009







Affirmed
and Memorandum Opinion filed June 18, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00992-CR
____________
 
NICHOLAS EMERE, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the County Criminal
Court at Law No. 7
Harris County, Texas
Trial Court Cause No.
1532343
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offense of assault on a family
member. On October 13, 2008, the trial court sentenced appellant to confinement
for 120 days in the Harris County Jail.
On May
14, 2009, this court ordered a hearing to determine why appellant=s counsel had not filed a brief in
this appeal.  On May 29, 2009, the trial court conducted the hearing.  The
record of the hearing was filed in this court on May 29, 2009.




The
trial court found appellant is not indigent and has abandoned his appeal
without making the necessary arrangements for filing a brief.
On the
basis of those findings, this court has considered the appeal without briefs.  See
Tex. R. App. P. 38.8(b).
The case
is before us without a reporter=s record or bill of exception.
Accordingly,
the judgment of the trial court is affirmed.
 
PER
CURIAM
 
 
Panel consists of Justices Anderson,
Guzman, and Boyce.
Do not publish - Tex. R. App. P. 47.2(b).